DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4, 6-13, 15-24 and 35-35 in the reply filed on 01/19/2021 is acknowledged.
Claims 5, 14 and 24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/19/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2018, 09/28/2018, and 01/20/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over GALATI et al. (US PGPub. No. 2010/0285170 A1; Galati), in view of ANTONI VAN DEN BRINK (DE 195 32 978 A1; with machine English translation; Brink), as evidenced by S.S. WHITE Technologies UK Ltd (2016; NPL_1).
Regarding claim 1, Galati discloses an injection molding apparatus (10) comprising an injection molding machine (Fig. 1), 
a heated manifold (24), 
a mold (12) having a cavity (see [0082], “a mold 12 has a cavity”), 
a downstream flow channel (central axial bore 21) capable of receiving a selected injection fluid from the heated manifold (24), the downstream flow channel routing the received selected injection fluid to a gate (20) that communicates with the cavity of the mold (12) – Galati’s [0083] discloses, “The nozzle 18 is an elongated tubular article 19 typically made of stainless steel and having a central axial bore 21 through which the molten plastic travels to the gate 20 and into the mold cavity,”
a valve pin (elongated valve pin, 30) adapted to be controllably driven upstream and downstream within the downstream flow channel (21) between gate open and gate closed positions [0083], 
an actuator (70) interconnected to the valve pin (30) via an actuator shaft (75), the actuator (70) being mounted such that the actuator (70) is mountable in a location relative “Above/upstream of the manifold 24, a pair of upper and lower mounting plates 39, 45 are provided in or on which the actuator 70 is mounted,” wherein
the actuator/rotor (70) is insulated or isolated from significant or substantial heat conductive communication with the heated manifold (24) – Galati’s [0087 discloses, “During the time when the manifold 24 is being heated to a higher temperature than the mounting plates and actuator, it is desirable to provide a radial clearance to allow the valve pin assembly, which is mounted to the manifold by the bushing 28 and travels radially therewith and is also being heated via the manifold, to move radially together with the manifold with respect to the mounting plate and the axial path of travel of the actuator so as to prevent the application of undesirable side bending forces on the valve pin assembly.”
Therefore, on of ordinary skill in the art would have understood – from Galati’s disclosed structure – that the actuator (70), being located in or on mounting plates 39, 45 – therefore, not in direct thermal contact with manifold 24, is insulated or isolated from significant or substantial heat conductive communication with the heated manifold, as claimed (e.g. see Fig. 1). 
Furthermore, Galati’s [0003] recognizes the need for insulation:
“the pin may transmit heat from a hot part to a cold part of the machine, which again would be undesirable. There is thus a need to provide a mechanism for coupling a pin to an actuator which translationally drives the pin so as to maintain alignment, prevent deformation of the pin and/or prevent undesired thermal transmission to the actuator and/or other parts of the injection molding apparatus.”

However, Galati is silent to the actuator being interconnected to the valve pin via one or more elongated cables having a length and a cable axis, wherein the one or more elongated cables are flexibly bendable along at least a portion of their axis into a curved or curvilinear configuration, the actuator being mounted and the length of the elongated cables being selected such that the actuator and the valve pin being interconnected via the one or more elongated flexible cables in an arrangement such that the valve pin is controllably drivable by the actuator along a linear path of movement between the gate closed and gate open positions.
 In the same field of endeavor of injection molding apparatus and methods, Brink discloses an actuating arrangement for shut-off needles (valve pin) of injection devices [0001], which, even with a compact design of the injection device, allows a structurally simple and transverse force-free transmission of the forces generated by a drive element (actuator/rotor) for moving the shut-off needle between the shut-off (gate closed) and open positions [0004]. Brink discloses that the shut-off needle 11 (valve pin) and the drive element are coupled via a flexible transmission element (analogous to the claimed “flexibly bendable elongated cables”) [0024], guided along a guide channel provided between them, for transmitting a force generated by the drive element to the shut-off needle 11 [0005], avoiding increased wear to the valve pin [0006]. Brink discloses the flexible cable could be couple to an eccentric (eccentric cam, analogous to a rotary to linear motion converter) provided on a rotatable Brink’s [0006] discloses:
“the invention has the advantage that the drive element can be arranged at almost any point in or outside the actual injection device, so that, on the one hand, a compact design of the injection device is possible and, on the other hand, the drive element is not exposed to the high temperatures prevailing in the injection device. In addition, it is possible to arrange the drive member in such a way that it is easily accessible for any adjustment or maintenance work that may be necessary.”
Furthermore, Brink discloses several alternatives for the flexible transmission element [0007], in particular, Brink’s [0010] discloses:
“Depending on the type and configuration of the injection device and in particular depending on the size of the forces to be transmitted, a Bowden cable can advantageously also be used as a flexible transmission element.”
A Bowden cable is a flexible shaft (analogous to “flexibly bendable elongated cable”), as evidenced by NPL_1: 
“A flexible shaft, sometimes called a bowden cable, transmits rotary motion much like a solid shaft, but it can be routed over, under, and around obstacles that would make using a solid shaft impractical,” (NPL_1, p. 1).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Galati’s apparatus so that the actuator is being interconnected to the valve pin via one or more of Brink’s elongated flexibly bendable cables (Bowden cable). 

It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Galati/Brink’s apparatus so that the actuator is being mounted and the length of the elongated cables being selected such that the actuator and the valve pin being interconnected via the one or more elongated flexible cables, in an arrangement such that the valve pin is controllably drivable by the actuator along a linear path of movement between the gate closed and gate open positions (Brink’s [0005]), since Brink teaches the invention has the advantage that the drive element can be arranged at almost any point in or outside the actual injection device, so that, on the one hand, a compact design of the injection device is possible and, on the other hand, the drive element is not exposed to the high temperatures prevailing in the injection device [0006].

Regarding claim 2, Galati/Brink discloses the apparatus according to claim 1, wherein the actuator/rotor (70) comprises an electrically powered motor (Galati’s [0040], “an electric actuator motor”), having a rotatably driven rotor (e.g. Brink’s eccentric cam) interconnected to a distal end of the one or more of the elongated cables (Brink’s Bowden cables; Brink’s [0018] discloses that it is also possible to fasten the flexible transmission element (elongated cable) to a rotatable shaft (rotor) and to move it by rotating the shaft), 

Regarding claims 3 and 4, Galati/Brink discloses an apparatus according claim 1 and claim 2, respectively, wherein the actuator (70) comprises a rotor (actuator shaft 75) having a rotor axis (AA). As to the limitation, “the rotor being controllably drivable or driven to controllably rotate the rotor around the rotor axis,” the Examiner has considered it. However, the applicant is reminded that the manner of operating the device does not differentiate apparatus claim from the prior art, as per MPEP § 2114 (II):
“[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647
	Furthermore, Brink’s [0018] discloses that it is also possible to fasten the flexible transmission element 15 (elongated cable) to an eccentric (eccentric cam) provided on a rotatable shaft (rotor) and to move it by rotating the shaft. Therefore, the rotor (Brink’s rotatable shaft) is directly rotatably interconnected to the eccentric cam (a rotary to linear motion converter) that is interconnected to a distal end of the one or more elongated cables (Brink’s Bowden cables) in an arrangement wherein the one or more elongated 
	Regarding the drive member being interconnected to the proximal end of the cable (Claim 3), or being connected to the distal end of the cable (Claim 4), the examiner has consider it. However, Applicant is reminded that “It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400 – as per MPEP § 2144.04 (VI) (C).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange Galati/Brink’s rotary to linear converter’s drive member, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. 
One would have been motivated to rearrange Galati/Brink’s rotary to linear converter’s drive member for the purpose of providing an apparatus, wherein – for example, the drive member is at the distal end of the cable – so that less mechanical parts are  close to the molds/manifold, since Brink teaches the invention has the advantage that the drive element can be arranged at almost any point in or outside the actual injection device, so that, on the one hand, a compact design of the injection device .


Claims  6 – 13, 15 – 23, and 25 – 35 are rejected under 35 U.S.C. 103 as being unpatentable over Galati in view of Brink, as evidenced by NPL_1, and as applied to claim 1, and further in view of GALATI (USPGPub. No. 2014/0319729 A1; Galati’2).
Regarding claims 6, 15, 25 and 30, for brevity purposes, as to the limitations shared between the device of claim 1 and claims 6, 15, 25 and 30, see the above discussion of claim 1. The examiner is addressing those limitations that are additional to the device of claim 1 contained in claims 6, 15, 25 and 30, below: 
Regarding claims 6, 15, 25 and 30, Galati/Brink discloses an injection molding apparatus (10), as discussed in claim 1 above, except for a rotary to linear motion converter interconnected to a proximal end (PE) of the one or more elongated cables. However, the examiner respectfully reminds the Applicant, “It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400 – as per MPEP § 2144.04 (VI) (C). 
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange Galati/Brink’s
However, additionally, or, alternatively:
In the same field of endeavor of injection molding apparatuses and methods, Galati’2 discloses an apparatus for controlling the rate of flow of fluid mold material (Abstract). Galati’2 discloses a rotary to linear motion converter (e.g. 195, and [0095] “transmission gear 190, 72, the transmission linear conversion screw 195, the axis of the rotor 61 of the motor 64”), see Fig. 2 and Fig. 3B. Galati’2 [0090] discloses, “FIGS. 3A, 3B shows a gearing arrangement where a circular gear 800 attached to distal end of motor drive shaft 61 (rotor) is controllably rotatably drivable 61R around axis Y to drive XX the gear rack 802 (linear travel converter) along axis X via meshing of the gears of gear 800 with the gears of rack 802, the rack 802 being fixedly attached to the upstream end of a linear traveler rod 197a that is interconnected at its downstream end to coupler 80. Thus the valve pin when coupled to coupler 80 is controllably drivable along the X axis by controlled driving of the shaft 61 of the motor around the perpendicular axis Y.”
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Galati/Brink’s apparatus with Galati’2 rotary to linear motion converter having a drive member (rack, 802) (Fig. 3B), by interconnecting Galati’2 gear 800 to a proximal end (PE) of the one or more of Brink’s elongated cables, which are controllably driven by the rotor being interconnected to a distal end of one or more elongated cables, the rotary to linear motion converter being interconnected to an upstream end of the valve pin, as taught by Galati’2.
Galati’2 rotary to linear motion converter for the purpose of positioning the actuator/rotor outside the apparatus heated parts, avoiding the drive element (actuator/rotor) being exposed to the high temperatures prevailing in the injection device, additionally, to arrange the drive member in such a way that it is easily accessible for any adjustment or maintenance work that may be necessary, as taught by Brink’s [0006].
In this case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art – In this case, the combination will result in an injection molding apparatus  having the actuator position outside the molds and clamps, for example. See MPEP 2143, KSR Rationale “A”.

Regarding claims 7, 17, 26, 31: It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Galati/Brink/Galati’2’s apparatus so that the rotor is mounted in a position or location remote from the heated manifold, such that the rotor is isolated from substantial heat communication with the heated manifold, wherein the rotor remains interconnected to the valve pin via one or more of Brink’s elongated flexibly bendable cables (Bowden cable), for the purpose of avoiding the drive element (actuator/rotor) of being exposed to the high temperatures prevailing in the injection device, additionally, to arrange the drive member in such a way that it is easily accessible for any adjustment or maintenance work that may be necessary, as taught by Brink’s [0006].

Regarding claims 8, 18, 27, 32: It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Galati/Brink/Galati’2 apparatus so that the one or more elongated cables have a length selected such that the rotor is mountable in a location remote from the heated manifold such that the rotor is isolated from substantial heat communication with the heated manifold, as taught by Brink. One of ordinary skill would have been motivated to pursue the modification for the purpose of avoiding the drive element (actuator/rotor) of being exposed to the high temperatures prevailing in the injection device, additionally, to arrange the drive element in such a way that it is easily accessible for any adjustment or maintenance work that may be necessary, as taught by Brink’s [0006].

Regarding claims 9, 19, Galati/Brink/Galati’2 discloses an apparatus according to claim 6, wherein the rotor is driven by electrical energy (e.g. Galati’s [0049]; “an actuator coupling mounted to a drive shaft of the electric motor”).

Regarding claims 10, 20, 33, Galati/Brink/Galati’2 discloses an apparatus according to claim 6, wherein the rotor comprises a drive rotor or shaft of an electric motor (e.g. Galati’s [0049]; “an actuator coupling mounted to a drive shaft of the electric motor”).

Regarding claims 11, 21, 28, 34, Galati/Brink/Galati’2 discloses an apparatus according to claim 6, except for, wherein the one or more elongated cables comprises a first cable interconnected to a second cable.
However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, duplicate the one or more Brink teaches the invention has the advantage that the drive element can be arranged at almost any point in or outside the actual injection device, so that, on the one hand, a compact design of the injection device is possible and, on the other hand, the drive element is not exposed to the high temperatures prevailing in the injection device [0006].

Regarding claims 12, 22, 29, 35: It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange Galati/BrinkGalati’2’s one or more  elongated cables comprising a first cable interconnected to a second cable (as discussed in claim 11), so that the first cable has a distal end interconnected to the rotor and a proximal end interconnected to a distal end of the second cable, the second cable having a proximal end interconnected to the rotary to linear motion converter, since it have been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. See MPEP § 2144.04 (VI) (C).
One would have been motivated to rearrange Galati/BrinkGalati’2’s one or more  elongated cables comprising a first cable interconnected to a second cable (as discussed Brink teaches the invention has the advantage that the drive element can be arranged at almost any point in or outside the actual injection device, so that, on the one hand, a compact design of the injection device is possible and, on the other hand, the drive element is not exposed to the high temperatures prevailing in the injection device [0006].

Regarding claims 13, 23: Galati/Brink/Galati’2 discloses an apparatus according to claim 6, further comprising a torque increasing or rotational speed reducing device (e.g. Galati’2 gear box 58; see [0095] “transmission gear 190, 72, the transmission linear conversion screw 195, the axis of the rotor 61 of the motor 64”), interconnected to and between the rotor (61) and the elongated cable (Brink’s 15). As to the limitation, “in an arrangement wherein the rotational movement (R) of the rotor (240, 252, 2202) is transmitted to the elongated cable (235, 237, 248, 249, 2206) at a lower rotational speed (R3) and a higher torque,” the Examiner has considered it. However, the applicant is reminded that the manner of operating the device does not differentiate apparatus claim from the prior art, as per MPEP § 2114 (II):
“[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 structural limitations of the claim.” Ex parte Masham, 2 USPQ2d 1647
Nonetheless, Galati/Brink/Galati’2 apparatus’ gear box 58 is capable of transmitting the rotational movement (61R) of the rotor (61) to the elongated cable (15) at a lower rotational speed (R3) and a higher torque.

Regarding claim 16, Galati/Brink/Galati’2 discloses an apparatus according to claim 15, wherein the one or more elongated cables (Brink’s 15) are flexibly bendable along at least a portion of their axis into a curved or curvilinear configuration (e.g. see Brink’s Fig. 1 and/or NPL_1).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP-200-280259; Related to injection molding devices, discloses elongated cables (24) are flexibly bendable along at least a portion of their axis (CA) into a curved or curvilinear configuration (Fig. 2).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712